Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 25, 2022 has been entered.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Claims 1-4 & 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Applicant’s amendments & arguments including indicated allowable subject matters have overcome the rejections of the independent claim stated in the office action mailed on 11/23/2021. The applicant’s arguments based on the newly added limitations of claims 1, 2, 8 & 9 are convincing and that the prior art of record fails to performs interpolation based on a first temperature measured immediately before the energy storage device becomes to be in the power non-supply state, and a second temperature initially measured after the energy storage device returns to be in the power supply state; divides into predetermined sampling times a time period between a measured time of the first temperature to a measured time of the second temperature; estimates based on the interpolation, a temperature in each of the predetermined sampling times; and estimates the degradation amount of the full charge capacity based on a time variation of the estimated temperature in each of the predetermined sampling times as recited in amended claims 1, 2, 8 & 9.  
Although Prior Art of record Adachi & Taniguchi disclose a management apparatus for energy storage device which estimate a degradation amount of full charge capacity of an energy storage device, however, after review and further extensive searches that related to the newly added features as mention above, wherein  applicant added the main detail features of the invention wherein predetermined sampling time in the unmeasured time is decided by the linear interpolation. The divided degradation amount in each predetermined sampling time is calculated based on the divided temperature, and the total degradation amount of the time degradation in the unmeasured time is estimated, so that the decrease in the estimation accuracy of the full charge capacity of the assembled battery can be prevented as compared with the case that the degradation amount in the period in which the BMU is powered off is not estimated.   Accordingly, the above amended claims as mentioned above clearly include structural limitations and active positive steps describing the use of the system, method/apparatus which could not be found in the extensive searches and have 
Claims 3-4, 6-7 & 10-20 are allowed because of at least due to their dependencies.


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

Examiner: 	/Trung Q. Nguyen/- Art 2866
			March 11, 2022.

/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858